                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                     NO. 7:18-CR-170-BO



   UNITED STATES OF AMERICA                                            ORDER
        v.

   SHAMON KINSTON
   a/k/a "Toe"


       On motion of the Defendant, Shamon Kinston, and for good cause shown, it is hereby

ORDERED that [DE-20] be sealed until further notice by this Court. The grounds for this Order

are found at [DE-20].

       Accordingly, it is ORDERED that these documents be filed under seal and to remain so

sealed until otherwise ordered by the Court, except that copies may be provided to the Assistant

United States Attorney and Counsel for the Defendant.

       IT IS SO ORDERED, this 15th day of November, 2018.
